IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                  Docket Nos. 39857 & 39858

STATE OF IDAHO,                                  )     2013 Unpublished Opinion No. 435
                                                 )
       Plaintiff-Respondent,                     )     Filed: April 8, 2013
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
DONALD JOE JAY,                                  )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bingham County. Hon. Peter D. McDermott, District Judge.

       Judgments of conviction and unified sentence of ten years, with a minimum
       period of confinement of six years, for felony driving under the influence and
       concurrent determinate term of six years for felony fleeing or attempting to elude
       a peace officer, affirmed; orders denying I.C.R. 35 motions for reduction of
       sentences, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Shawn F. Wilkerson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       In Docket No. 39857, Donald Joe Jay pled guilty to felony driving under the influence.
I.C. § 18-8004(1)(a), 18-8005(6). The district court sentenced Jay to a unified term of ten years,
with a minimum period of confinement of six years. In Docket No. 38758, Jay entered an
Alford 1 plea to felony fleeing or attempting to elude a peace officer. I.C. § 49-1404(b) and (c).



1
       See North Carolina v. Alford, 400 U.S. 25 (1970).



                                                1
In exchange for his guilty plea, an additional felony driving under the influence charge was
dismissed. The district court sentenced Jay to a determinate term of six years, to be served
concurrently with his sentence for felony driving under the influence. Jay filed I.C.R 35 motions
for reduction of his sentences, which the district court denied. Jay appeals.
        Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        Next, we review whether the district court erred in denying Jay’s Rule 35 motions. A
motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency, addressed to
the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d 23, 24 (2006);
State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In presenting a Rule 35
motion, the defendant must show that the sentence is excessive in light of new or additional
information subsequently provided to the district court in support of the motion.          State v.
Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In conducting our review of the grant
or denial of a Rule 35 motion, we consider the entire record and apply the same criteria used for
determining the reasonableness of the original sentence. State v. Forde, 113 Idaho 21, 22, 740
P.2d 63, 64 (Ct. App. 1987); Lopez, 106 Idaho at 449-51, 680 P.2d at 871-73. Upon review of
the record, we conclude no abuse of discretion has been shown.
        Therefore, Jay’s judgments of conviction unified sentence of ten years, with a minimum
period of confinement of six years, for felony driving under the influence and concurrent
determinate term of six years for felony fleeing or attempting to elude a peace officer, and the
district court’s orders denying Jay’s Rule 35 motions, are affirmed.




                                                     2